Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-11, 13-16, and 18-22 rejected under 35 U.S.C. 103 as being unpatentable over Schreiner: 20170223429 hereinafter Sch further in view of Information Technology – High Efficiency Coding and Media Delivery in Heterogeneous Environments (provided by Applicant; available at least July 2014 and hereinafter 23008).
Regarding claim 1, 10, 11, 15, 16, 18
Sch teaches:
A transmission and/or reception device and method comprising: processing circuitry configured to: 
generate and/or process for reproduction a container having a predetermined format (Sch: ¶ 85-90, 93-99, 116-121; Fig 6: a particular container comprises plural audio substreams each among the substreams optionally comprising plural channels and/or objects), 
the container including a plurality of audio streams for carrying a plurality of groups of encoded data (Sch: ¶ 85-90, 93-99, 116-121; Fig 5, 6: a plurality of streams each comprising groupwise associated encoded data encapsulating packetized elementary streams each of the plural sub-streams associated upon an outgoing stream said outgoing stream comprising plural sub-streams each among the substreams optionally comprising plural channels and/or objects for transport over a network), 
each audio stream of the plurality of audio streams including one or more groups from the plurality of groups of encoded data (Sch: ¶ 85-90, 93-99; Fig 5: each audio stream comprises groups of encoded data in the form of at least sync, configuration and payload data); and insert configuration descriptor (Sch: ¶ 85-91, 93-99; Fig 4, 5: configuration information #1, #2 inserted into an outgoing stream), 

and insert a configuration descriptor into the container (Sch: ¶ 85-91, 93-99; Fig 4, 5: configuration information in the form of user control data inserted into an outgoing stream; the user control data inserted into output stream in concert with first, second, etc. configuration data associated with a first, second, etc. incoming stream inserted into the outgoing stream),

the configuration descriptor including a plurality of pieces of group information (Sch: ¶ 34-51; 142-192: configuration data, such as a group interactivity status allows a user to select and interact with a particular substream, object, channel, etc. from a plurality of grouped objects, channels, etc. or other preset groups, switch groups, etc.; user interactivity data is subsequently written into an output stream and/or decoded from a received stream based on activity input using the interaction interface; a group of elements thus bears distinct on/off, position, gain and wire elements operable by a user and in this way a user can determine/write/alter metadata such as position and gain chosen playback groups and output same as user control data, said control associated with the configuration data of each/any stream), 
respectively, each piece of the pieces of group information including a group identifier (Sch: ¶ 41-51; 142-192: such as a group number, an element group, a groupwise on/off status for each/any group, a position/gain for all groups, as well as groupwise object and/or element modifications)

each piece of the pieces of group information being associated with a different group of the groups of encoded data (Sch: ¶ 41-51; 142-192: a groupID bears elements for each/any and including  
(i) a group identifier identifying a corresponding group of encoded data from the plurality of groups of encoded data (Sch: ¶ 41-51; 142-192: a group ID identifies particular sub-streams/channels/objects operated upon by configuration data), and
including identifying a respective group of encoded data from the plurality of groups of encoded data (Sch: ¶ 41-51; 85-91, 93-106, 142-192; Fig 5: selection of a preset comprises a selection of a group of objects, channels etc. respective to particular usage scenarios comprising additionally user interactivity group information the information comprising mpeg information including groups and switch groups available upon the stream; the interactivity information operable to direct user interaction commands to act upon appropriate stream group identifiers to select a preset group or to select a particular stream/substream within a preset group; thus a group of elements comprises at least distinct on/off, position, gain and wire elements operable by a user and written to an outgoing stream), and 
and, transmission circuitry configured to transmit the container (Sch: ¶ 85-90, 93-99, 116-121; 126-135, 140-192; Fig 5, 6: system operates to embed metadata into a stream for transmission).

Sch teaches a preset collection of groups of encoded data at least in the form of the user configuration data but Sch is silent regarding the composition of the configuration fields for each of the plural incoming streams; each stream additionally comprising stream specific configuration and/or preset data which identifies a corresponding audio stream of the plurality of audio streams in which a group of encoded data identified by an associated group identifier is included (Sch: ¶ 41-51; 142-192: a group interactivity status allows a user to select a  (ii) an audio stream identifier identifying an audio stream of the plurality of audio streams in which the corresponding group of encoded data is included.

In a related field of endeavor the MPEG 23008 documentation (available at least 04/2014; provided by Applicant in the IDS filed 3/26/21) teaches:
A stream container comprising plural group information metadata; each piece of the pieces of group information being associated with a different group of the groups of encoded data (23008: pp30-62: a stream comprises a plurality of groupings or hierarchies of objects to render data included in the stream the data including specific channel(s), object(s), etc. and/or groups thereof to a specific speaker(s) and/or groups thereof), and including a group identifier identifying a corresponding group of encoded data from the plurality of groups of encoded data  (23008: pp30-62: a stream comprises a number of possible groupwise encodings, such as a signal group type wherein each of a plurality of signal group types enumerates a particular set of 
and (ii) an audio stream identifier identifying an audio stream comprising a plurality of audio stream signals in which the corresponding group of encoded data is included (23008: pp 30-62: a stream comprises group identifiers; when a signal group type delineates a particular group type the stream contains a corresponding group of channels, objects, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine well known metadata such as a group type identifier associated with a particular encoded stream such as that taught in relation to the MPEG container of 23008 with the Sch taught system and method and to thereby populate, insert and/or extend the configuration fields of the Sch taught streams to contain the 23008 metadata. The average skilled practitioner would have been motivated to do so for the purpose of incorporating the 23008 metadata to describe each of the Sch taught streams as well as user manipulations thereof and would have expected predictable results therefrom.

Regarding claim 5, 8
Sch in view of 23008 teaches or suggests:
The transmission and/or reception device and method, wherein the container is an MPEG2-TS, and the processing circuitry is further configured to insert into the container, the plurality of audio stream identifiers identifying the plurality of audio streams and configuration descriptor into an audio elementary stream loops under a program map table, the audio elementary stream loops variously corresponding to the audio streams including a main audio 

Regarding claim 6
Sch in view of 23008 teaches or suggests:
The transmission and/or reception device and method, wherein the processing circuitry is further configured to insert, into the container, packet identifiers in association with the plurality of audio streams, respectively, the packet identifiers being attached to various packets during packetizing of respective ones of the plurality of audio streams. Packet identification comprises a well-known aspect of an MPEG-TS stream. (Sch: ¶ 85-90, 93-99, 116-121; Fig 5, 6: user data comprising packetized configuration information and user control information indicating correspondences between groups of frames, objects and channels inserted into the stream and multiplexed upon an output stream comprising also local user control data said 

Regarding claim 7
Sch in view of 23008 teaches or suggests:
The transmission and/or reception device and method, wherein the processing circuitry is further configured to insert, into the container, type information indicating stream types of each of the predetermined number of the plurality of audio streams. (Sch: ¶ 85-90, 93-99, 116-121; Fig 5, 6: user data comprising packetized configuration information and user control information indicating correspondences between groups of frames, objects and channels inserted of the input stream inserted into an output stream comprising local correspondence information between a plural input streams the data optionally encoded upon an MPEG-TS type transport stream); (23008: pp 30-62: a stream comprises a number of possible groupwise encodings, including group identifiers such as a signal group type wherein each of a plurality of signal group types enumerates a particular set of channels/objects for the stream, that is, a stream comprises a metadata groupwise type designation of channel(s), object(s), etc. defined as a signal group type for a respective stream, a stream comprises group identifiers; when a signal group type delineates a particular group type the stream contains a corresponding group of channel signals, object signals, etc. said group of signals further comprising program map tables in the form of a variety of rendering matrices).

Regarding claim 9, 14
Sch in view of 23008 teaches or suggests:
The transmission and/or reception device and method, wherein the plurality of groups of encoded data includes either or both of channel encoded data and object encoded data. (Sch: ¶ 7: metadata descriptors of channels and objects present in particular input streams or multiplexed upon an output stream); (23008: pp 30-62: a stream comprises a number of possible groupwise encodings, including group identifiers such as a signal group type wherein each of a plurality of signal group types enumerates a particular set of channels/objects for the stream).

Regarding claim 13
Sch in view of 23008 teaches or suggests:
A transmission / reception device and method, wherein the processing circuitry is configured to selectively perform decoding processing of a portion of the plurality of the audio streams conforming to a speaker configuration and user selection information, on the basis of the configuration information. (Sch: ¶ 85-90, 93-99, 116-121; Fig 5, 6: user data inserted into the stream inserted into an output stream comprising also local user control data said control data comprising correspondence information between plural input streams and user-specific information the data optionally encoded upon an MPEG-TS type transport stream) ; (23008: pp 30-62: a stream comprises a number of possible groupwise encodings, including group identifiers such as a signal group type wherein each of a plurality of signal group types enumerates a particular set of channels/objects for the stream, said group of signals further comprising program map tables in the form of a variety of rendering matrices).

Regarding claim 19, 21
Sch in view of 23008 teaches or suggests:
A transmission / reception device and method wherein first audio stream is a most basic stream of the plurality of audio streams. (Sch: ¶ 5, 85-90, 93-99, 116-121; 125-135, 140-192; Fig 5, 6: streams comprises of plural audio streams 1, 2, etc. each of which are considered a basic stream, and any of which may comprise an elementary stream); (23008: pp 2, 3, 8-62: metadata comprises a set of signals which are considered most basic and which are further grouped, mapped and rendered as specified by attendant metadata); (see also MPEG-TS documentation provided by Applicant 4/23/18; P 1-4: Program identifiers recorded in association with groups therein, that it, a program map comprising a group encoding identifier(s) transmitted upon and with regard to particular packet identifiers and indicative of an elementary stream(s) within the MPEG stream)

Regarding claim 20, 22
Sch in view of 33224 in view of Sch2 teaches or suggests:
The transmission and/or reception device and method, wherein the processing circuitry is further configured to insert the configuration information that includes a data field indicating a number of preset collections of groups of encoded data included in the container. (Sch: ¶ 85-90, 93-99, 116-121; Fig 5, 6: a group or groups may be preset by a user based on user interface commands and transmitted downstream as an outgoing packet); (23008: pp 2, 3, 8-16: 23008: pp 2, 3, 8-62: metadata comprises a set of signals which are considered most basic and which are further grouped, mapped and rendered as specified by attendant metadata), including a group type metadata specifying a number of preset collections of signals)

Response to Arguments

Applicant’s arguments in concert with amended claims, see Remarks, Claims filed 4/5/21 with respect to the rejection(s) of claim(s) 1, 5-11, 13-16, and 18-20 under 35 USC 103 over Sch, 33224 and Sch2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sch in view of 23008.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL C MCCORD/Primary Examiner, Art Unit 2654